 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    ISAAC VASQUEZ,                                   No. 2:18-cv-00073-TLN-KJN
12                      Petitioner,
13           v.                                        ORDER
14    M. ELIOT SPEARMAN,
15                      Respondent.
16

17          Petitioner Isaac Vasquez (“Petitioner”), a state prisoner proceeding pro se, has filed an

18   application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to

19   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 24, 2020, the magistrate judge filed findings and recommendations

21   recommending that Petitioner’s petition for writ of habeas corpus be denied. (ECF No. 15.) The

22   findings and recommendations contained notice to all parties that any objections to the findings

23   and recommendations were to be filed within fourteen days. (Id.) Neither party filed objections

24   to the findings and recommendations.

25          On October 7, 2020, the Court adopted the April 24, 2020 findings and recommendations

26   and judgment was entered. (ECF Nos. 18–19.)

27   ///

28   ///
                                                      1
 1           On November 4, 2020, Petitioner filed a request to file objections to the findings and
 2   recommendations. (ECF No. 20.) On November 17, 2020, the Court issued an Order construing
 3   Petitioner’s November 4, 2020 filing as a request for relief from judgment pursuant to Federal
 4   Rule of Civil Procedure 60(b). (ECF No. 21.) The Court granted Petitioner’s request for relief
 5   from judgment, vacated the October 7, 2020 Order and Judgment, and granted Petitioner thirty
 6   days to file objections to the April 24, 2020 findings and recommendations. (Id.)
 7           On December 17, 2020, the magistrate judge granted Petitioner a sixty-day extension of
 8   time to file objections. (ECF No. 23.) On January 29, 2021, the magistrate judge granted
 9   Petitioner a second sixty-day extension of time to file objections. (ECF No. 25.) Sixty days have
10   passed from January 29, 2021, and Petitioner has not filed objections. Accordingly, the Court
11   herein addresses the April 24, 2020 findings and recommendations.
12           The Court presumes that any findings of fact are correct. See Orand v. United States, 602
13   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.
14   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).
15           The Court has reviewed the file and finds the findings and recommendations to be
16   supported by the record and by the magistrate judge’s analysis.
17           Accordingly, IT IS HEREBY ORDERED that:
18           1. The findings and recommendations filed April 24, 2020 (ECF No. 15), are ADOPTED
19   IN FULL;
20           2. Petitioner’s application for a writ of habeas corpus is DENIED; and
21           3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §
22   2253.
23           IT IS SO ORDERED.
24        DATED: April 30, 2021
25
                                                             Troy L. Nunley
26
                                                             United States District Judge
27

28
                                                       2
